Citation Nr: 1523364	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to July 1970 and from April 1972 to April 1974.  He had subsequent service in the Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a June 2012 rating decision by the RO in Waco, Texas.  

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2014 and December 2014, the Board remanded the issue of entitlement to service connection for PTSD for additional development.  As noted in the Board's previous March 2014 remand, it was acknowledged that the Veteran's claim for PTSD was most recently denied in an unappealed April 2004 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the August 2004 rating decision, relevant official service department records that existed but had not been associated with the claims file were received.  Specifically, the RO later obtained the Veteran's service personnel records, which demonstrated that the Veteran served in an area designated for special pay for duty to hostile fire and that he participated in operations in the South Republic of Vietnam, DaNang area.   Accordingly, because this information is relevant to the establishment of an in-service stressor, PTSD claim is reconsidered on the merits.  See 38 C.F.R. § 3.156(c)(i) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



(CONTINUED ON THE NEXT PAGE)
FINDING OF FACT

The most probative evidence establishes that the Veteran does not have PTSD as defined by the Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV).


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met. 
38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the duty to notify, the RO sent the Veteran correspondence in April 2008 and November 2009 that complied with the notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, it is important to note that the Veteran's service records, private treatment records, VA treatment records, VA examination reports, and Social Security Administration (SSA) records have been associated with the claims file.  

The Board recognizes that some private treatment records could not be obtained; either the Veteran failed to provide sufficient identifying information such as a current name and address (i.e. for a state hospital in Des Moines or for the closed Pierce Wood Memorial records), or the RO received a negative reply from the identified facility.  See Reports of Contact with Hollywood Memorial Hospital, Tri-County Mental Health Center, Bay Life Centers, and Jackson Memorial Hospital.  With regard to the records from the closed Pierce Wood Memorial and an alleged Des Moines state hospital, the Veteran's failure to provide sufficient identifying information hindered VA's ability to assist in obtaining these records.  In this regard, it is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  With regard to other facilities, the RO has made sufficient attempts to obtain these records but was notified that the requested records did not exist.  Accordingly, the Veteran was sent a December 2014 notice letter advising him of the attempts to obtain information from various facilities and giving him requisite notice that it is "ultimately your responsibility to submit relevant evidence for consideration in support of your claim," a February 2015 notice letter advising him of the unavailability of Hollywood Memorial Hospital records and that " VA will decide the claim based on the evidence of record unless the claimant submits the records," and a March 2015 supplemental statement of the case providing the him with his rights under  38 C.F.R. § 3.159 and expressly advising him that negative replies were received after the Board's December 2014 remand from Tri-County Medical Center, Bay Life Centers, and Jackson Memorial Hospital.  Taken together, this sufficiently informed the Veteran regarding the unavailability of outstanding private records under the tenets of 38 C.F.R. § 3.159(e)-he has been essentially been made aware of the records requested, the efforts made to obtain them, notice that VA will decide the claim unless he submits the missing records, and that it is ultimately his responsibility to get the records-such that he will not be prejudiced by the Board's adjudication of his claim at this time.    

The Veteran also submitted lay statements and oral testimony during the November 2012 Board hearing in support of his claim.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the nature and etiology of the Veteran's claimed PTSD.  Moreover, to the extent that there may have been outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in March 2014 and December 2014 so that additional efforts could be made to obtain or identify private treatment records and to obtain an adequate VA opinion.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

The Board also finds that the July 2014 VA medical opinion obtained on remand is adequate; it was provided after a review of the claims file and is supported by a thorough rationale that accurately contemplates the Veteran's psychiatric history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In light of the above, there has been substantial compliance with the Board's prior March 2014 and December 2014 remands.  See Stegall v. West, 11 Vet. App. 
268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  Pursuant to the remand, sufficient attempts were made to obtain outstanding private treatment records and an adequate VA opinion was procured.  Thus, there is no Stegall violation in this case.

In conclusion, it is determined that VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on the claim at this time. 

II.  Service Connection for PTSD

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With regard to the first element, that of a PTSD diagnosis, for cases certified to the Board prior to August 4, 2014-such as the Veteran's- the law provides that the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

It is acknowledged that the Veteran's symptoms have sporadically been diagnosed as PTSD over the years.  In this regard, by way of history, the Veteran was diagnosed with "possible posttraumatic stress syndrome" in a private hospitalization report 1982.  See also SSA April 1983 report by Dr. D (referencing a history of this possible PTSD diagnosis).  However, the evidence since that time demonstrates inconsistencies of diagnoses.  Although the Veteran was referred to a PTSD group in January 1998, his psychological treatment records since the 1980s consistently reflected other non-PTSD diagnoses.  In fact, in a June 1990 VA examination, the Veteran reported a history of PTSD but denied "any current symptoms of [PTSD] at this time."  In January 1992, the State of Wyoming Hospital provided a psychological examination and diagnosed the Veteran with other disorders under DSMIII-R but made no mention of PTSD.  He was referred by VA for a PTSD evaluation in August 1994, but the disposition was that "Vet is not appropriate for PTSD services at this time and is not accepted."  Thereafter, a VA psychiatric examination was conducted in September 1995 in which it was determined that the Veteran had an Axis I diagnosis of bipolar disorder; no mention was made of PTSD.  

More recently, in March 2008, a VA psychologist noted that the Veteran's "diagnostic picture is complicated" and recommended an assessment.  He was later seen for an initial evaluation for mental health treatment in May 2008; as a result of the assessment, he was provided with an "initial DSM-IV diagnosis" of chronic PTSD.  However, a December 2010 VA examination report reflects that the DSM-IV criteria for a diagnosis of PTSD had not been met, but no rationale was provided.

In light of the unexplained basis for the inconsistent psychological diagnoses of PTSD, the Board remanded this appeal for a VA opinion, supported by an adequate rationale, as to whether the Veteran indeed has a diagnosis of PTSD.  In July 2014, after reviewing the Veteran's electronic claims file and conducting a fifteen minute interview with the Veteran's current psychiatrist at the Fargo, North Dakota, VA Medical Center, the VA examiner determined that "it is less likely than not that [the V]eteran meets [the] criteria for a current diagnosis of PTSD, consistent with the
Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the
American Psychiatric Association (DSM-IV)."  It was explained that there was "ample evidence found for this conclusion in veteran's medical records, as he has
been evaluated many times by mental health professionals, in both inpatient
and outpatient settings."  

Notably, the examiner stated that a 2008 psychological assessment done by the National Center for Posttraumatic Stress Disorder using a structured interview for PTSD, as well as PTSD assessment questionnaires, found that "while [the Veteran] reported six PTSD symptoms that have been present since his discharge from the military, he does not meet threshold criteria for a DSM-IVTR diagnosis of PTSD . . . his pattern of endorsements across all psychometric instruments that assess PTSD is not consistent with the presentation of veterans diagnosed with PTSD."  He also referred to VA treatment reports quoting that the Veteran does not think much of Vietnam anymore and stating that his reliability as a historian was questioned.  The examiner also pointed to an August 2012 mental health note stating that the Veteran denies PTSD symptoms, and additional December 2013 psychometric testing revealing "no elevation for PTSD symptomatology or anxiety."  Finally, the examiner related that the Veteran's current VA psychiatrist did not believe that the Veteran met the criteria for PTSD.  

The Board has considered all of the varying diagnoses and concludes that the July 2014 VA opinion is entitled to the most probative weight.  Significantly, the examiner reviewed past treatment records and found several entries that the examiner found to be persuasive evidence against a PTSD diagnosis, including independent psychometric testing.  The basis for the VA examiner's conclusion was explained in detail.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast, the evidence discussed above in support of a diagnosis of PTSD either represented a questionable diagnosis (i.e. "possible posttraumatic stress syndrome"), merely a history of PTSD as reported by the Veteran, or a diagnosis of PTSD that is unsupported by a rationale as complete and thorough as the July 2014 VA examiner's rationale.  The Board finds it especially significant that the July 2014 VA examiner reviewed the electronic claims file in its entirety and thus was able to contemplate his complex psychiatric history, whereas the majority of the other assessments, including those that provided a diagnosis of PTSD, were based solely upon an in-person examination alone and/or the Veteran's self-reported mental health history.  

To the extent that the Veteran himself believes that he suffers from PTSD, as a lay person, he has not demonstrated that he possesses the knowledge and medical expertise needed to competently assess his own psychiatric diagnosis.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).   Here, providing a DSM-IV psychiatric diagnosis is a complex question that involves an assessment of symptoms and application of professional judgment outside of the realm of knowledge of a layperson using his/her senses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's opinion that he has PTSD is beyond the scope of his competency and is of no probative value.

For these reasons, the Board finds that the July 2014 VA opinion provided after a comprehensive review of the Veteran's claims file and complex psychiatric history is entitled to the most probative weight.  As the preponderance of the evidence establishes that the appellant does not have a diagnosis of PTSD, service connection must be denied for this issue.  

[The Board parenthetically notes that the Veteran was awarded service connection for an acquired psychiatric disorder, manifested by other varying diagnoses other than PTSD, in its December 2014 decision].


ORDER

Service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


